Citation Nr: 0931236	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  08-31 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a fractured right wrist.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1950 to 
December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania.

In February 2009, the Veteran testified at a hearing before a 
Decision Review Officer at the ROIC.  In July 2009, the 
Veteran testified at a video conference hearing before the 
undersigned Veterans Law Judge.  Transcripts of these 
hearings are associated with the claims file.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

For reasons explained below, the issue of entitlement to 
service connection for residuals of a fractured right wrist 
on the merits is addressed in the REMAND portion of the 
decision below and is REMANDED to the ROIC via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The September 1956 Board decision that denied service 
connection for residuals of a fractured right wrist was not 
appealed and is final.

2.  The evidence received since that September 1956 Board 
decision includes evidence that bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, relates to unestablished 
facts necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim for 
service connection for residuals of a fractured right wrist.

CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for residuals of a 
fractured right wrist.  38 U.S.C.A. §§ 5108, 7105 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the Board's favorable disposition to reopen the claim 
for service connection for residuals of a fractured right 
wrist and the need to remand the claim on the merits for 
additional evidence, the Board finds that no discussion of 
VCAA compliance is necessary at this time.

Analysis

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curium) (holding that the "presumption of 
credibility" doctrine continues to be precedent).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection for residuals of a fractured right wrist 
was previously denied 
by a Board decision in September 1956 because there was no 
evidence that the Veteran's preexisting right wrist fracture 
was aggravated or permanently worsened by his military 
service.  Neither the Veteran nor the Board requested 
reconsideration of the decision.  Thus, the September 1956 
Board decision is final.  See 38 U.S.C.A. §§ 7103(a), 7104 
(West 2002); 38 C.F.R. § 20.1100(a) (2008).  Therefore, new 
and material evidence is needed to reopen the claim.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Veteran filed his request to reopen the claim in July 
2007.  The claim was reopened by the ROIC in an August 2007 
decision and addressed on the merits following the submission 
of additional evidence in the October 2007 decision.  Despite 
the determination reached by the ROIC, the Board must find 
new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett, supra; Jackson v. Principi, 265 F. 3d 
1366 (Fed. Cir. 2001).

The evidence received subsequent to the September 1956 Board 
decision includes a May 2007 orthopedic examination report 
prepared by a private physician.  In that report, it was 
noted that the Veteran had a history of injuring his hand 
while serving in Korea.  Accompanying X-rays in May 2007 
revealed a collapsed lesion of the Veteran's wrist with 
significant arthritis throughout his right hand.  The private 
physician rendered an impression of severe osteoarthritis 
involving the Veteran's right wrist and the distal radial 
ulnar junction.  The private physician stated that the 
Veteran had a very significant injury to his right wrist, 
suspected to be a dislocation of his carpal bones, and that 
he returned to active duty with an unstable wrist and 
gradually developed a collapsed lesion to his right hand.  
The private physician further opined, with reasonable medical 
certainty, that the Veteran's current right wrist condition 
represented the end stages of disease that was secondary to 
trauma that occurred many years ago while on active duty in 
Korea.  The private physician opined that the very severe 
changes in the Veteran's right hand were a result of the 
injury sustained to his right wrist many years ago in Korea.

At his February 2009 and July 2009 hearings, the Veteran 
testified that he injured his right wrist by performing heavy 
lifting during his work at a bakery while on active duty in 
Korea.  He described a specific incident occurring in April 
1953, during which he felt a snapping sensation in his right 
wrist while engaging in heavy lifting at the Korean bakery, 
and thereafter he sought treatment at the Tokyo Army 
Hospital.  The Veteran acknowledged that he fractured his 
right wrist prior to service in 1947, but he argued that he 
did not have the onset of any symptoms until working in the 
Korean bakery.  He also testified that his right wrist 
condition has grown worse since his time in service.

Presuming the credibility of the evidence for the sole 
purpose of determining whether new and material evidence has 
been submitted, the Board finds that the new evidence relates 
to unestablished facts and raises a reasonable possibility of 
substantiating the claim.  Thus, such evidence is new and 
material, and the claim for service connection for residuals 
of a fractured right wrist is reopened.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for residuals of a 
fractured right wrist is reopened.


REMAND

Reopening the claim does not end the inquiry; rather, 
consideration of the claim on the merits is required.  
However, after a review of the record, the Board observes 
that further development is required prior to adjudicating 
the Veteran's claim for service connection for residuals of a 
fractured right wrist.

The Veteran contends that he injured his right wrist in 
service while performing his duties as a baker in Korea, and 
he argues that such injury aggravated a right wrist fracture 
which he sustained prior to service.  The Veteran further 
alleges that his right wrist condition has grown worse since 
his time in service.  The Veteran's 
DD Form 214 reflects that his military occupational specialty 
was as a baker.

Prior to service, a November 1947 private X-ray summary noted 
evidence of a complete transverse fracture of the styloid 
process of the Veteran's right ulna, with the distal fragment 
displaced very slightly toward the radius and separated two 
millimeters from the proximal fragment.

At his December 1950 service entrance examination, the 
Veteran's upper extremities and musculoskeletal system were 
evaluated as normal, with no mention of the 1947 fracture.

An April 2, 1953 service treatment record noted that the 
Veteran had an old fracture of the right wrist in 1947 and 
that he now had pain.  An examination on that day showed a 
mass on the dorsal surface that was too hard to be a ganglion 
[cyst], and X-rays showed an old fracture of the styloid 
process of the ulna, fusion of the navicular and lunate, and 
aseptic necrosis of the navicular.  The next day it was noted 
that the Veteran injured his right wrist in 1947 while 
playing high school football, that he was treated by the team 
physician who found no fracture on X-rays, that his arm and 
wrist were placed on a board and wrapped with gauze for three 
weeks, and that since that time, he has had intermittent pain 
in the right wrist.  It was also noted that the Veteran had 
recently sustained several minor injuries to the wrist and 
considerable pain had developed, but it was presumed that the 
necrosis process shown on X-ray dated back to the original 
injury.  He was admitted that day to the 8th Medical Group 
Hospital for transfer by air to Japan the following day.

During hospitalization he was diagnosed with non-union of 
fracture, navicular, right wrist, which was noted to have 
been incurred in November 1947 while playing high school 
football and was labeled as existing prior to service.  
Records during hospitalization noted that one week prior to 
his hospital admission the Veteran developed acute pain in 
his right wrist when swinging a bat while playing ball.  He 
was discharged from the Tokyo Army Hospital on April 13, 
1953, with instructions to be returned to duty as a baker 
with a U-3 profile, as he was not a candidate for surgery.  
Thereafter in April 1953, he was given a profile for non-
union of fracture navicular (with such defect noted to be 
permanent in nature), with instructions for him not to engage 
in calisthenics, heavy lifting, or sports.

A June 1953 service treatment record noted that the Veteran 
had since been to the Tokyo Army Hospital, where he was 
advised not to have surgery, but to have a profile.  On that 
occasion in June 1953, he complained of a recurrence of edema 
and pain in his right wrist after rolling bread, and he was 
prescribed heat as well as advised not to use his hands.  A 
September 1953 service treatment record noted that the 
Veteran had recurrent pain in his right wrist which was 
injured six years ago, and an X-ray showed a complete 
fracture through the waist of the right navicular, appearing 
to be an old non-united fracture.  He was diagnosed on that 
occasion in September 1953 with a non-united fracture of the 
navicular with a secondary traumatic arthritis.

The Veteran underwent a service separation examination in 
November 1953.  On that occasion, it was noted that he had 
fractured his right wrist while playing high school football 
in 1947, and at that time he had been treated by a private 
physician and wore a splint for 3 weeks, with no difficulty.  
It was also noted that, while the Veteran served in Japan in 
May 1953, he had pain in his right wrist on heavy lifting, 
with X-rays revealing non-union of the navicular lane.  
Finally, it was noted that the Veteran had no present 
difficulty except when lifting heavy objects, and his 
condition was deemed to have existed prior to service.

At a December 1955 informal hearing at the RO, the Veteran 
testified that when he was a baker in service in Korea, his 
right wrist swelled up one day, with a burning sensation and 
a shooting pain, as he was pounding and kneading the bread 
dough in the bakery.  He stated that this was the first time 
his right wrist had bothered him since the fracture prior to 
service.  He stated that his right wrist was continuing to 
hurt him at present and that he could not perform heavy 
lifting.

The Veteran underwent a VA examination in June 1956.  On that 
occasion, he complained of occasional sharp shooting pains in 
his right wrist, more severe during heavy lifting, sports, or 
when using his hand to great extent, and with slight swelling 
at times.  An accompanying X-ray of the Veteran's right wrist 
showed an old, ununited fracture of the right carpal scaphoid 
and also the styloid process of the ulna, and the articular 
space on the right side showed narrowing.  He was diagnosed 
with residuals of fracture of old, ununited right carpal 
scaphoid and right styloid process of distal ulna, as well as 
chronic, traumatic, symptomatic arthritis of the right wrist 
with marked limitation of motion.

The Veteran underwent a private orthopedic examination in May 
2007.  On that occasion, it was noted that the Veteran had a 
history of injuring his hand while serving in Korea.  
Accompanying X-rays in May 2007 revealed a collapsed lesion 
of the Veteran's wrist with significant arthritis throughout 
his right hand.  The private physician rendered an impression 
of severe osteoarthritis involving the Veteran's right wrist 
and the distal radial ulnar junction.  The private physician 
stated that the Veteran had a very significant injury to his 
right wrist, suspected to be a dislocation of his carpal 
bones, and that he returned to active duty with an unstable 
wrist and gradually developed a collapsed lesion to his right 
hand.  The private physician further opined, with reasonable 
medical certainty, that the Veteran's current right wrist 
condition represented the end stages of disease that was 
secondary to trauma that occurred many years ago while on 
active duty in Korea.  The private physician opined that the 
very severe changes in the Veteran's right hand were a result 
of the injury sustained to his right wrist many years ago in 
Korea.

The Veteran underwent a VA orthopedic examination in August 
2007.  On that occasion, he reported that the onset of his 
right wrist pain had occurred during his service in Korea 
while working in a base bakery.  The Veteran contended that 
heavy lifting as well as pounding motions injured his right 
wrist.  Accompanying 
X-rays in August 2007 showed severe degenerative changes of 
the right wrist, status post trauma.  The Veteran was 
diagnosed with severe degenerative arthritis of the right 
wrist; an old non-union fracture of the ulnar styloid process 
of the right wrist; and a ganglion cyst of the right wrist.  
No medical opinions concerning service incurrence or 
aggravation were rendered by the August 2007 VA examiner.

At his February 2009 and July 2009 hearings, the Veteran 
testified that he injured his right wrist by performing heavy 
lifting during his work at a bakery while on active duty in 
Korea.  He described a specific incident occurring in April 
1953, during which he felt a snapping sensation in his right 
wrist while engaging in heavy lifting at the Korean bakery, 
and thereafter he sought treatment at the Tokyo Army 
Hospital.  The Veteran acknowledged that he fractured his 
right wrist prior to service in 1947, but he argued that he 
did not have the onset of any symptoms until working in the 
Korean bakery.  He also testified that his right wrist 
condition has grown worse since his time in service.

While the May 2007 private examiner's opinion suggests the 
current wrist disability is related to service, such opinion 
does not consider the Veteran's right wrist fracture 
sustained prior to service.  Therefore, the Board finds that 
a VA examination with medical opinion is necessary in order 
to fully and fairly evaluate the Veteran's claim for 
entitlement to service connection for residuals of a 
fractured right wrist.

Prior to this examination, the Veteran should be asked to 
provide the names, addresses, and approximate dates of 
treatment of all health care providers who have treated him 
for his right wrist at any time.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
both VA and private, who have treated him 
for his right wrist at any time.  After 
securing any necessary release, the 
ROIC/AMC should obtain any records which 
are not duplicates of those contained in 
the claims file.

2.  Schedule the Veteran for a VA 
orthopedic examination by a physician to 
determine whether the Veteran's 
preexisting right wrist injury was 
aggravated by service and if so, whether 
any current right wrist disabilities are 
related to such.  The claims file must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  Any 
tests or studies deemed necessary 
(including X-rays) should be conducted, 
and the results should be reported in 
detail.  A rationale for all opinions 
expressed should be provided.

Following review of the claims file and 
examination of the Veteran, the 
examiner should clearly identify all of 
the Veteran's current right wrist 
disabilities.  With respect to each 
diagnosed right wrist disabilities (to 
include arthritis, the nonunited 
fracture, and ganglion cyst diagnosed 
on the August 2007 examination) the 
physician should opine as to:

(a) Whether the preexisting complete 
transverse fracture of the styloid 
process of the right ulna with 
displacement of the distal fragment 
slightly toward the radius and 
minimal amount of lipping of the 
corinoid process of the right ulna 
underwent a permanent worsening 
beyond normal progression 
(aggravation) in service; 

(b) Whether any of the right wrist 
conditions noted in service were the 
result of a superimposed injury (to 
include while playing ball or while 
performing duties as a baker), rather 
than the pre-service injury;

(c) Whether any of the currently 
diagnosed right wrist disabilities 
are related to a right wrist 
disability which first arose during 
service or a preexisting disability 
that was aggravated by service. 

3.  After the development requested 
above has 
been completed to the extent possible, 
the record should again be reviewed.  
If the benefit sought on appeal remains 
denied, then the Veteran should be 
furnished with a supplemental statement 
of the case and be given the 
opportunity to respond thereto.  The 
case should then be returned to the 
Board for further appellate 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


